OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 20, 1974, and maintains offices in Pittsford, Monroe County, and Honeoye, Ontario County. The Grievance *308Committee has filed a petition charging respondent with two counts of misconduct. The petition alleges that respondent commingled and converted client funds and failed to keep required bookkeeping records. Respondent in his answer admits the material allegations of the petition and sets forth matters in mitigation.
We conclude that respondent has violated the following Disciplinary Rule of the Code of Professional Responsibility:
DR 9-102 (A), (B) and (C) (22 NYCRR 1200.46 [a], [b], [c])— commingling and converting client funds, failing to maintain and preserve client funds, and failing to keep records relating to client funds entrusted to him.
In mitigation, we conclude that the violation was inadvertent and occurred during a period in which respondent was under considerable stress due to a series of serious family illnesses. At no time were client funds in jeopardy and the Grievance Committee has withdrawn the charge of dishonesty. Therefore, we conclude that respondent should be censured.
Denman, P. J., Green, Lawton, Fallon and Callahan, JJ., concur.
Order of censure entered.